DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
Response to Arguments
Applicant’s arguments, see “remarks”, filed 15 February 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The Final Rejection of 15 December 2020 has been withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Paragraph [0041] of the published application discusses an initial beam direction 172 and incident beam direction 174, however the drawings do not illustrate these reference numbers (see figures 1 and 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both analysis system and the mount see paragraph [0058].  It appears there was a typographical error in the specification because the mount is previously referred to as element 110 in paragraph [0057] and illustrated in figures 1A and 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “For example and as discussed below in further detail in the context of FIG. 3, the analysis system 100 may be configured to analyze a sample according to a grid pattern. For each element of the grid, the analysis system 100 may capture a detailed image using the camera system 160 and perform each of an organic and inorganic analysis by 


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the angle of incidence [[defined by the angle of incidence of the first beam]] and generated by modifying a beam originating from the first laser source, wherein modifying the beam comprises filtering the beam” as required by and in combination with the limitations of claim 1.  That is, the spots of figure 5A are obtained via scanning the mirror resulting in a different angle of incidence between the first laser and second laser from the desorption1 laser beam source. 
Moreover, upon further search and consideration, Carre (Carre et al., “potential of laser ablation and laser desorption mass spectrometry to characterize organic and inorganic environmental pollutants on dust particles”, Rapid Commun. Mass Spectrom. 2005) teaches desorption ionization for organic molecules and laser ablation for inorganic molecules (see sentence bridging left to right column on page 879, page 873, abstract and title).  Moreover, the ionization is performed via post ionization after ablation or desorption (see first paragraph on left column on page 873).
Therefore, prior art fails to disclose or reasonably suggest (underlined features are the allowable limitations, in combination with the claim as a whole):
“A method of sample analysis comprising: applying a first beam in the infrared range to a sample to desorb organic material from a location of the sample, the first beam originating from a first laser source and directed onto the sample at an angle of incidence; applying a first ionization beam to the desorbed organic material to ionize the desorbed organic material, the first ionization beam originating from a second laser source different than the first laser source; delivering the ionized organic material to a mass spectrometer for analysis; without repositioning the sample relative to the first directed onto the sample at the angle of incidence and generated by modifying a beam originating from the first laser source, wherein modifying the beam comprises filtering the beam; applying a second ionization beam to the ablated inorganic material to generate ionized inorganic material, the second ionization beam originating from the second laser source; and delivering the ionized inorganic material to the mass spectrometer for analysis” as required by claim 1.
Claims 2-10 are allowed by virtue of their dependencies on independent claim 1.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the drawings discussed herein above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note final rejection for why the desorption UV beam is interpreted to be an ablated beam in light of the specification.